Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed January 20, 2022, amending claims 1-8, 10-17, and 19-20. 


Response to Amendment	
The previously pending rejection under 35 USC 103, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 

The previously pending rejection under 35 USC 101, will be withdrawn for the reason found in the “Reason for Allowance ” section found below.


Response to Arguments
Applicant's arguments, pages 12-18 of the remark, filed January 20, 2022, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone call with Gregory A. Melnick (Reg. No. 71,820), and an email received from the Applicant’s Representative on 22 April, 2022. 
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listing, of claims in the application: 
LISTING OF THE CLAIMS
AMENDMENTS TO THE CLAIMS
Claims: 
(Currently Amended) A computer-implemented method comprising:
receiving a customer order indicating a set of items for delivery to a destination, wherein the set of items are to be packed and transported within containers of a limited dimension;
determining a packing scheme for packing the set of items based on one or more optimality criteria, wherein the one or more optimality criteria comprises a first criterion related to a parameter of the set of items and a second criterion of a number of containers required for packing a respective portion of the set of items in a subset, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining an assignment of two or more subsets of the set of items to the two or more packing stations, respectively, the two or more subsets being mutually disjoint, wherein the two or more packing stations comprise two or more robotic packing stations, the packing scheme further comprising a sequential order of packing the two or more subsets of the set of items at the two or more packing stations paired therewith, wherein the packing scheme determines that packing of the set of items and transporting thereof to the destination is to be performed according to the sequential order, wherein the sequential order of packing is determined based on the parameter of the set of items, wherein the parameter comprises degrees of sensitivity of the two or more subsets to exertion of force thereon, wherein in each packing station paired with a subset of the two or more subsets, a respective portion of the set of items in the subset is to be packed and transported from the packing station to the destination or to a subsequent packing station, wherein the subsequent packing station is defined by the sequential order of packing; and,
responsive to determining that the one or more optimality criteria are satisfied by the packing scheme, said packing comprises 
(Currently Amended) The method of Claim 1, wherein the one or more optimality criteria comprise a third criterion related to a second parameter, wherein the second parameter comprises a degree of sensitivity of an item to temperatures at the two or more packing stations, wherein the sequential order of packing is determined based on the second parameter. 
(Previously Presented) The method of Claim 1, wherein said determining the packing scheme comprises: for each packing station of the two or more packing stations, assigning to each item of the set of items a cost for packing the item at the packing station in accordance with a predetermined ordering; and, applying an optimization problem solving process to obtain the packing scheme, wherein the optimization problem solving process is configured to select the sequential order based on minimizing a total cost of executing the customer order.  
(Previously Presented) The method of Claim 1, wherein said determining the packing scheme comprises: assigning a cost for each route section from a packing station to the destination and from the packing station to another packing station; and, determining the sequential order of the packing stations such that a total cost of an overall route corresponding thereto is minimized.
(Previously Presented) The method of Claim 1, wherein the packing scheme comprising a division of the set of items between three or more packing stations. 
(Previously Presented) The method of Claim 1, wherein the packing scheme further comprises, for the subset of the two or more subsets, an internal sequential order by which items of the subset are to be packed in the packing station paired therewith.
(Currently Amended) The method of Claim 1, wherein the one or more optimality criteria comprise a third criterion related to a second parameter, wherein the second parameter comprises transportation costs of transporting an item between the two or more packing stations, wherein the sequential order of packing is determined based on the second parameter.
(Currently Amended) The method of Claim 1, wherein the containers are used for transporting the set of items, wherein the packing scheme comprises, for each of the two or more subsets, an assigned container of the 
(Cancelled) 
(Currently Amended) An apparatus comprising a processor and coupled memory, the processor being adapted to perform the steps of:
receiving a customer order indicating a set of items for delivery to a destination, wherein the set of items are to be packed and transported within containers of a limited dimension;
determining a packing scheme for packing the set of items based on one or more optimality criteria, wherein the one or more optimality criteria comprises a first criterion related to a parameter of the set of items and a second criterion of a number of containers required for packing a respective portion of the set of items in a subset, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining an assignment of two or more subsets of the set of items to the two or more packing stations, respectively, the two or more subsets being mutually disjoint, wherein the two or more packing stations comprise two or more robotic packing stations, the packing scheme further comprising a sequential order of packing the two or more subsets of the set of items at the two or more packing stations paired therewith, wherein the packing scheme determines that packing of the set of items and transporting thereof to the destination is to be performed according to the sequential order, wherein the sequential order of packing is determined based on the parameter of the set of items, wherein the parameter comprises degrees of sensitivity of the two or more subsets to exertion of force thereon, wherein in each packing station paired with a subset of the two or more subsets, a respective portion of the set of items in the subset is to be packed and transported from the packing station to the destination or to a subsequent packing station, wherein the subsequent packing station is defined by the sequential order of packing; and,
responsive to determining that the one or more optimality criteria are satisfied by the packing scheme, said packing comprises executing
(Currently Amended) The apparatus of Claim 10, wherein the one or more optimality criteria comprise a third criterion related to a second parameter, wherein the second parameter comprises a degree of sensitivity of an item to temperatures at the two or more packing stations, wherein the sequential order of packing is determined based on the second parameter.
(Previously Presented) The apparatus of Claim 10, wherein said determining the packing scheme comprises: for each packing station of the two or more packing stations, assigning to each item of the set of items a cost for packing the item at the packing station in accordance with a predetermined ordering; and, applying an optimization problem solving process to obtain a packing scheme, wherein the optimization problem solving process is configured to select the sequential order based on minimizing a total cost of executing the customer order. 
(Previously Presented) The apparatus of Claim 10, wherein said determining the packing scheme comprises: assigning a cost for each route section from a packing station to the destination and from the packing station to another packing station; and, determining the sequential order of the packing stations such that a total cost of an overall route corresponding thereto is minimized.
(Previously Presented) The apparatus of Claim 10, wherein the packing scheme comprising a division of the set of items between three or more packing stations.
(Previously Presented) The apparatus of Claim 10, wherein the packing scheme further comprises, for the subset of the two or more subsets, an internal sequential order by which items of the subset are to be packed in the packing station paired therewith.
(Currently Amended) The apparatus of Claim 10, wherein the one or more optimality criteria comprise a third criterion related to a second parameter, wherein the second parameter comprises transportation costs of transporting an item between the two or more packing stations, wherein the sequential order of packing is determined based on the second parameter. 
(Currently Amended) The apparatus of Claim 10, wherein the containers are used for transporting the set of items, wherein the packing scheme comprises for each of the two or more subsets, an assigned container of the 
(Cancelled) 
(Currently Amended) A non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method comprising:
receiving a customer order indicating a set of items for delivery to a destination, wherein the set of items are to be packed and transported within containers of a limited dimension;
determining a packing scheme for packing the set of items based on one or more optimality criteria, wherein the one or more optimality criteria comprises a first criterion related to a parameter of the set of items and a second criterion of a number of containers required for packing a respective portion of the set of items in a subset, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining an assignment of two or more subsets of the set of items to the two or more packing stations, respectively, the two or more subsets being mutually disjoint, wherein the two or more packing stations comprise two or more robotic packing stations, the packing scheme further comprising a sequential order of packing the two or more subsets of the set of items at the two or more packing stations paired therewith, wherein the packing scheme determines that packing of the set of items and transporting thereof to the destination is to be performed according to the sequential order, wherein the sequential order of packing is determined based on the parameter of the set of items, wherein the parameter comprises degrees of sensitivity of the two or more subsets to exertion of force thereon, wherein in each packing station paired with a subset of the two or more subsets, a respective portion of the set of items in the subset is to be packed and transported from the packing station to the destination or to a subsequent packing station, wherein the subsequent packing station is defined by the sequential order of packing; and,
responsive to determining that the one or more optimality criteria are satisfied by the packing scheme, said packing comprises the two or more robotic packing stations executing the customer order according to the sequential order of packing.
(Previously Presented) The non-transitory computer readable storage medium of Claim 19, wherein said determining the packing scheme comprises: 
for each packing station of the two or more packing stations, assigning to each item of the set of items a cost for packing the item at the packing station in accordance with a predetermined ordering; and, 
applying an optimization problem solving process to obtain a packing scheme, wherein the optimization problem solving process is configured to select the sequential order based on minimizing a total cost of executing the customer order.  



Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the arguments filed are persuasive, therefore the 101 and the 103 rejections are respectfully withdrawn.  

35 USC 103: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-8, 10-17, and 19-20 are allowed.	 

Regarding the 35 USC 101 rejection, The previously pending rejection under 35 USC 101 will be withdrawn in light of the amendments and applicant’s remark (01/20/2022) page 11. The claims are eligible when viewing the claim limitations in combination as the claim is now directed to a solution rooted in technology, Further, causing an automated device to complete a task is a meaningful implementation. 

Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. Closest prior art to the invention include Lindbo et al. US 2017/0323250 (hereinafter Lindbo), Saboo et al. US 2016/0129592 (hereinafter Saboo). Young et al. US 7,979,359 (hereinafter Young). Further, Stubbs US 10504056 (hereinafter Stubbs). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, “receiving a customer order indicating a set of items for delivery to a destination, wherein the set of items are to be packed and transported within containers of a limited dimension; … wherein the packing scheme determines that packing of the set of items and transporting thereof to the destination is to be performed according to the sequential order, wherein the sequential order of packing is determined based on the parameter of the set of items, wherein the parameter comprises degrees of sensitivity of the two or more subsets to exertion of force thereon, wherein in each packing station paired with a subset of the two or more subsets, a respective portion of the set of items in the subset is to be packed and transported from the packing station to the destination or to a subsequent packing station, wherein the subsequent packing station is defined by the sequential order of packing; … the two or more robotic packing stations automatically executing the customer order according to the sequential order of packing” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624